DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the barrier insulator layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of compact prosecution, the Examiner has interpreted claim 7 to mean:

7. The method of claim 1, where providing the stack of alternating semiconductor layers on a substrate comprises: 
epitaxially growing alternating first and second semiconductor layers on the substrate to form a bottom portion of the stack;
forming a barrier insulator layer on the bottom portion of the stack; and 
epitaxially growing alternating first and second semiconductor layers on the barrier insulator layer to form a top portion of the stack.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/212311 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claim 1 of the instant application is identical to claim 1 of the reference application, except that the second channel length is more generally recited to be different than the first channel length, rather than a shorter gate length as recited in the instant application.  Adjustment of channel lengths in semiconductors is well-known in the art, and is not sufficient to patentably distinguish claim 1 of the instant application from claim 1 of the reference application.  Furthermore, the term “different” in regards to channel length can be broadly interpreted to mean both longer and shorter, and therefore implicitly includes shorter channel lengths.
Claims 2-3 and 7 of the instant application are identical to claims 2-3 and 7 of the reference application.
Claims 4-6 of the instant application are substantially equivalent to claims 4-5 of the reference application for forming remnant semiconductor layers, forming gate electrode openings, and filling the openings with gate electrodes.
Claim 8 of the instant application is substantially similar to claim 11 of the reference application, with a protective layer formation, as well as gates with different channel lengths.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reboh et al. (PG Pub. No. US 2020/0098859 A1).
Regarding claim 1, Reboh teaches a method for forming a semiconductor device comprising:
providing a stack of alternating semiconductor layers on a substrate (¶¶ 0067, 0073 & figs. 1-4: stack 104 including layers 106 of two different crystalline semiconducting materials, formed on substrate 102), the stack comprising a plurality of first semiconductor layers interspersed in alternating fashion with a plurality of second semiconductor layers (¶ 0067: stack comprising the first and second layers formed of both different semiconducting materials and alternately arranged over each other);
selectively etching the stack of alternating semiconductor layers to form a transistor stack on the substrate (¶¶ 0092, 0097-0098 & figs. 5, 7: at least a portion of 104 selectively etched to form cavities); and 
processing the transistor stack to form a first set of gate electrode structures (¶ 0106: gates 136 of lower transistor 100.2) having a first gate length dimension between a first subset of the plurality of first semiconductor layers (¶ 0115 & fig. 12A: lower transistor 100.2 has a first gate length between 116.2 and 116.5) and to form a second set of gate electrode structures (¶ 0106: gates 136 of upper transistor 100.1) having a second, shorter gate length dimension between a second subset of the plurality of first semiconductor layers (¶ 0115 & fig. 12A: upper transistor 100.1 has a second gate length, shorter than the first gate length, between 116.5 and 116.1), where the second set of gate electrode structures is formed over the first set of gate electrode structures in the transistor stack (fig. 12A: gate 136 of upper transistor 100.1 formed over gate 136 of lower transistor 100.2).

Regarding claim 2, Reboh teaches the method of claim 1, where each of the plurality of first semiconductor layers comprises a silicon nanosheet layer, and where each of the plurality of second semiconductor layers comprises a silicon germanium nanosheet layer (¶ 0070: the first layers include silicon, and the second layers include SiGe).

Regarding claim 3, Reboh teaches the method of claim 1, where the plurality of first semiconductor layers is formed with a first semiconductor material and where the plurality of second semiconductor layers is formed with a second semiconductor material having a different isotropic etch rate from the first semiconductor material (¶ 0069: the second semiconducting material is able to be selectively etched with respect to the first semiconducting material).

Regarding claim 4, Reboh teaches the method of claim 1, where processing the transistor stack to form the first set of gate electrode structures comprises processing the transistor stack to form first remnant second semiconductor layers having the first gate length dimension in at least a bottom portion of the transistor stack (¶ 0097-0098 & fig. 7: stack of 116 layers processed to form remnants 116.3 and 116.4 having gate length of bottom transistor 100.2).

Regarding claim 5, Reboh teaches the method of claim 4, where processing the transistor stack to form the second set of gate electrode structures comprises processing the transistor stack to form second remnant second semiconductor layers having the second gate length dimension in a top portion of the transistor stack (¶ 0092 & fig. 5: stack of 116 layers processed to form remnants 116.6 and 116.7 having gate length of top transistor 100.1).

Regarding claim 6, Reboh teaches the method of claim 5, where processing the transistor stack comprises: 
selectively removing the first and second remnant second semiconductor layers, respectively, from the bottom and top portions of the transistor stack (¶ 0106 & fig. 10: remaining portions 116.3, 116.4, 116.6 and 116.7 removed selective to 116.1, 116.2 and 116.5), thereby forming first gate electrode openings in the bottom portion of the transistor stack and second gate electrode openings in the top portion of the transistor stack (fig. 10: removal of 116.3, 116.4, 116.6 and 116.7 forms gate openings of lower transistors 100.2 and upper transistors 100.1); and 
sequentially depositing a conformal gate dielectric layer (¶ 0106: first and second conformal depositions of dielectric material) and conformal conductive gate layer in the first and second gate electrode openings (¶ 0106: electrically conducting material deposited by filling the remaining space), thereby forming (a) the first set of gate electrode structures which replace the first remnant second semiconductor layers in the bottom portion of the transistor stack (fig. 11: deposition of dielectric and conductive material forms gates 136 of lower transistor 100.2), and (b) the second set of gate electrode structures which replace the second remnant second semiconductor layers in the top portion of the transistor stack (fig. 11: deposition of dielectric and conductive material forms gates 136 of upper transistor 100.1)..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reboh as applied to claim 1 above, and further in view of Cheng et al. (PG Pub. No. US 2020/0294866 A1).
Regarding claim 7, Reboh teaches the method of claim 1, where providing the stack of alternating semiconductor layers on a substrate comprises: 
epitaxially growing alternating first and second semiconductor layers on the substrate to form a bottom portion of the stack (¶ 0070 & fig. 1: lower portion of first and second semiconducting material stack 104, including layers 106.3, 106.2 and 106.4, formed by epitaxy on substrate 102); and
epitaxially growing alternating first and second semiconductor layers to form a top portion of the stack (¶ 0070 & fig. 1: upper portion of first and second semiconducting material layer stack 104, including layers 106.6, 106.1 and 106.7, formed by epitaxy on lower portion of stack 104).
Reboh further teaches forming separation between transistors upper transistor 100.1 and lower transistor 100.2 (¶ 0080), and each of the upper and lower transistors may be configured as n-type or p-type (¶¶ 0100, 0105).
Reboh does not teach forming a barrier insulator layer on the bottom portion of the stack, and epitaxially growing the top portion of the stack on the barrier insulator layer.
Cheng teaches a semiconductor device (fig. 10) including upper and lower transistors (¶ 0076: first/lower device second/upper device, similar to 100.2 and 100.1 of Reboh), the semiconductor device further comprising a barrier insulator layer (¶ 0046: insulating layer 112) formed on a bottom stack of alternating first and second semiconductor layers (¶0046 & fig. 1A: 112 formed on alternating layer stack 104, similar to 106.3, 106.2 and 106.4 of Reboh), and a top alternating layer stack (¶ 0037 & fig. 1A: alternating layer stack 106, similar to 106.6, 106.1 and 106.7 of Reboh) epitaxially grown on the barrier insulator layer (¶ 0046-0047 & fig. 1A: 106 epitaxially grown on and in contact with insulating layer 112).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Reboh with the barrier insulator layer of Cheng, as a means to provide electrical isolation between the upper and lower devices (Cheng, ¶ 0047: 112 isolates devices 104 and 106 from each other).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Cheng is suitable to provide the device isolation of Reboh.

Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reboh in view of Cheng.
Regarding claim 8, Reboh teaches a method for forming a semiconductor device (fig. 12A) comprising: 
providing a nanosheet stack (¶ 0073, 0078: 104, including a different number of layers than illustrated) on a substrate (¶ 0067: 102) comprising a bottom superlattice structure (106.3/106.2/106.4) and a top superlattice structure (106.6, 106.1/106.7) separated from one another by an intervening layer (¶ 0090, 0111: 106.5 provides electrical separation between upper and lower devices by providing buffer/spacing region 116.5), where each of the bottom and top superlattice structures comprises alternating silicon and silicon germanium nanosheet layers (¶ 0070: the first layers include silicon, and the second layers include SiGe); 
selectively etching the nanosheet stack to form a nanosheet transistor stack on the substrate (¶¶ 0092, 0097-0098 & figs. 5, 7: at least a portion of 104 selectively etched to form cavities); 
processing the nanosheet transistor stack to form first remnant silicon germanium nanosheet layers in at least the bottom superlattice structure having a first gate length dimension (¶¶ 0097-0098, 0106 & fig. 7: stack of 116 layers processed to form SiGe remnants 116.3 and 116.4 having gate length of bottom transistor 100.2); 
processing the nanosheet transistor stack to form second remnant silicon germanium nanosheet layers in the top superlattice structure having a second gate length dimension that is shorter than the first gate length dimension (¶ 0092 & fig. 5: stack of 116 layers processed to form remnants 116.6 and 116.7 having gate length of top transistor 100.1);
forming first and second epitaxial source/drain semiconductor regions (¶¶ 0100, 0103: 132, 128) adjacent, respectively, to the bottom and top superlattice structures (fig. 9: 132 formed adjacent to bottom superlattice 116.3/116.2/116.4, and 128 formed adjacent to top superlattice 116.6/116.1/116.7), where the first and second epitaxial source/drain semiconductor regions are electrically isolated from one another by an insulating layer (¶ 0102: 132 isolated from 128 by 130);
selectively processing the nanosheet transistor stack to simultaneously form 
(a) bottom gate electrodes (¶ 0106: bottom portions of 136) which replace the first remnant silicon germanium nanosheet layers in the bottom superlattice structure (¶ 0106 & fig. 10: bottom portions of 136 formed to replace 116.3 and 116.4), thereby forming a bottom nanosheet transistor comprising the bottom gate electrodes having the first gate length dimension, the silicon nanosheet layers from the bottom superlattice structure, and the first epitaxial source/drain semiconductor regions (bottom transistor 100.2, comprising bottom gates 136, silicon nanosheet 116.2, and source/drains 128), and 
(b) top gate electrodes (¶ 0106: top portions of 136) which replace the second remnant silicon germanium nanosheet layers in the top superlattice structure (¶ 0106 & fig. 10: top portions of 136 formed to replace 116.6 and 116.7), thereby forming a top nanosheet transistor comprising the top gate electrodes having the second gate length dimension that is shorter than the first gate length dimension (¶ 0115 & fig. 12A: upper transistor 100.1 has a second gate length, shorter than first gate length of 100.2), the silicon nanosheet layers from the top superlattice structure, and the second epitaxial source/drain semiconductor regions (top transistor 100.1, comprising top gates 136, silicon nanosheet 116.1, and source/drains 132).
Reboh does not teach the intervening layer comprises insulator barrier material.
Cheng teaches a semiconductor device (fig. 10) including upper and lower transistors (¶ 0076: first/lower device second/upper device, similar to 100.2 and 100.1 of Reboh), the semiconductor device further comprising a barrier insulator layer (¶ 0046: insulating layer 112) formed on a bottom stack of alternating first and second semiconductor layers (¶0046 & fig. 1A: 112 formed on alternating layer stack 104, similar to 106.3, 106.2 and 106.4 of Reboh), and a top alternating layer stack (¶ 0037 & fig. 1A: alternating layer stack 106, similar to 106.6, 106.1 and 106.7 of Reboh) epitaxially grown on the barrier insulator layer (¶ 0046-0047 & fig. 1A: 106 epitaxially grown on and in contact with insulating layer 112).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Reboh with the barrier insulator layer of Cheng, as a means to provide electrical isolation between the upper and lower devices (Cheng, ¶ 0047: 112 isolates devices 104 and 106 from each other).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Cheng is suitable to provide the device isolation of Reboh.

Regarding claim 10, Reboh in view of Cheng teaches the method of claim 8, where processing the nanosheet transistor stack to form first remnant silicon germanium nanosheet layers comprises: 
partially recessing silicon germanium nanosheet layers from peripheral sides of the bottom superlattice structure to form recess cavities which define the first remnant silicon germanium nanosheet layers to have the first gate length dimension (Reboh, ¶¶ 0097-0098, 0106 & fig. 7: stack of 116 layers partially recessed to form cavities defining SiGe remnants 116.3 and 116.4 having gate length of bottom transistor 100.2); and
filling the recess cavities with one or more dielectric layers to form dielectric spacers on peripheral sides of the bottom superlattice structure (Reboh, ¶ 0098 & fig. 7: cavities of 116.3/116.4 filled with dielectric spacers 126).

Regarding claim 11, Reboh in view of Cheng teaches the method of claim 10, where filling the recess cavities comprises: 
depositing a nitride layer (Reboh, ¶ 0098: 126 formed by depositing SiN) on at least the nanosheet transistor stack using a thin film technology; and 
etching the nitride layer to form the nitride spacers on peripheral sides of the first remnant silicon germanium nanosheet layers (Reboh, ¶ 0098: excess SiN removed by etching).

Regarding claim 12, Reboh in view of Cheng method of claim 8, where processing the nanosheet transistor stack to form second remnant silicon germanium nanosheet layers comprises:
partially recessing silicon germanium nanosheet layers from peripheral sides of the top superlattice structure to form recess cavities which define the second remnant silicon germanium nanosheet layers to have the second gate length dimension (Reboh, ¶ 0092 & figs. 5, 10: stack of 116 layers partially recessed to form cavities defining SiGe remnants 116.6 and 116.7 having gate length of top transistor 100.1); and 
filling the recess cavities with one or more dielectric layers to form dielectric spacers on peripheral sides of the top superlattice structure (Reboh, ¶ 0092 & fig. 5: cavities of 116.6/116.7 filled with dielectric spacers 118).

Regarding claim 13, Reboh in view of Cheng method of claim 8 where forming first and second epitaxial source/drain semiconductor regions comprises: 
forming first epitaxial source/drain semiconductor regions (Reboh, ¶ 0100: 128) adjacent to the bottom superlattice structure (Reboh, fig. 8: 128 adjacent to 116.3/116.2/116.4); 
forming the insulating layer on a top surface of the first epitaxial source/drain semiconductor regions (Reboh, fig. 8: 130 formed on top surface of 128); and
forming second epitaxial source/drain semiconductor regions (Reboh, ¶ 0103: 132) on top of the insulating layer and adjacent to the top superlattice structure (Reboh, fig. 9: 132 formed on top surface of 130), where the first and second epitaxial source/drain semiconductor regions are electrically isolated from one another by the insulating layer (Reboh, fig. 9: 132 electrically isolated from 128 by 130).

Regarding claim 14, Reboh in view of Cheng method of claim 8 where selectively processing the nanosheet transistor stack comprises:
selectively etching the first and second remnant silicon germanium nanosheet layers from the nanosheet transistor stack to respectively form first and second gate etch openings in the bottom and top superlattice structures (Reboh, ¶ 0106 & fig. 10: remaining portions 116.3, 116.4, 116.6 and 116.7 removed by an etching process selective to 116.1, 116.2 and 116.5 to form upper and lower gate openings); 
conformally depositing one or more dielectric layers in the first and second gate etch openings using a thin film technology (Reboh, ¶ 0106: first and second conformal depositions of dielectric material in upper and lower gate openings.  Since the dielectric materials are formed to a 1nm thickness, the deposition process implicitly meets the limitation of a thin film technology); and 
conformally depositing one or more conductive layers in the first and second gate etch openings to form bottom and top gate electrodes in the bottom and top superlattice structures (Reboh, ¶ 0106: electrically conducting material deposited by filling the remaining space of upper and lower gate openings).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reboh in view of Cheng as applied to claim 8 above, and further in view of Kaelberer et al. (PG Pub. No. US 2019/0016590 A1).
Regarding claim 9, Reboh in view of Cheng teaches method of claim 8, where providing the nanosheet stack comprises: 
epitaxially growing alternating nanosheet layers of silicon and silicon germanium on the substrate to form the bottom superlattice structure (Reboh, ¶¶ 0070, 0088: bottom subset of layer 106 comprise Si and SiGe); 
forming the barrier insulator layer on the bottom superlattice structure (Cheng, ¶0046 & fig. 1A: 112 formed on bottom subset of alternating layer stack 104); and
epitaxially growing alternating nanosheet layers of silicon and silicon germanium to form the top superlattice structure (Cheng, ¶¶ 0046-0047 & fig. 1A: top alternating layer stack 106, equivalent to top subset of stack 104 of Reboh, epitaxially grown on and in contact with insulating layer 112).
Reboh in view of Cheng does not teach forming an epitaxial growth seed layer on the barrier insulator layer, wherein the top superlattice structure is formed on the seed layer.
Kaelberer teaches epitaxially growing semiconductor material (¶ 0030: 4, including material similar to stack 104 of Reboh and/or stack 104 of Cheng) on an insulating layer (¶ 0028: 2, similar to 112 of Cheng), the method comprising forming an epitaxial growth seed layer (3) on the barrier insulator layer (fig. 1a), wherein the semiconductor layer is epitaxially grown on the seed layer (fig. 1b).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Reboh in view of Cheng with the seed layer of Kaelberer, as epitaxy does not function directly on an amorphous layer such as an oxide or nitride. In such a case it is instead necessary firstly to deposit a seed layer (Kaelberer, ¶ 0004).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894